United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 20-1705
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                             Demetre Tiawan Grace

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                          Submitted: February 16, 2021
                            Filed: February 19, 2021
                                 [Unpublished]
                                 ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      After considering a number of factors, the district court 1 decided not to
reduce Demetre Grace’s 300-month prison sentence under the First Step Act. See

      1
        The Honorable John A. Jarvey, Chief Judge, United States District Court
for the Southern District of Iowa.
Pub. L. No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on
a host of grounds, we affirm.

       We conclude that the district court did not abuse its discretion. See United
States v. McDonald, 944 F.3d 769, 771–72 (8th Cir. 2019) (discussing the standard
of review and outlining the two-step analysis for motions under the First Step Act).
The First Step Act did not require the court to reduce Grace’s sentence, even if he
was eligible. § 404(c), 132 Stat. at 5222 (“Nothing in this section shall be
construed to require a court to reduce any sentence pursuant to this section.”). And
the court did more than enough by considering the statutory sentencing factors
before making a decision. See 18 U.S.C. § 3553(a); United States v. Moore, 963
F.3d 725, 727 (8th Cir. 2020) (explaining that, in reviewing a First Step Act
motion, “a district court may, but need not, consider the section 3553 factors”).

      We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                      ______________________________




                                        -2-